Upon the facts shown by the record, I concur in the reversal of the judgment, and, further, I think that the order of reversal should be accompanied with direction to the trial court to dismiss the action.
However, I am not in complete accord with the reasoning of the majority opinion nor with some of the analogies stated therein.
Particularly do I disagree with the distinction made in the opinion between business and non-business transactions in so far as the element of "right of control" is concerned. The majority hold that, in business ventures, for material gain or benefit, the element of "right of control" is presumed as a matter oflaw, while in non-business ventures the question of right of control is not only one of fact, *Page 570 
but can be established only "by proving a contract which by its terms specifically provides for the right of control." In my opinion, a joint venture, while contractual in nature, may exist even though no material "gain or profit," in the commercial sense, is involved in the particular transaction. Our own reports are full of such illustrations. Indeed, if material gain or profit were a controlling factor, it would never have been necessary to evolve the theory of joint venture, for the ordinary rules of partnership and agency would have been sufficient to establish a ground of liability in transactions of a business character.
To require, as the majority opinion requires, proof of aspecific contract with reference to right of control will, I think, distort the entire theory of joint venture as enunciated in a long series of our cases beginning with Rosenstrom v. NorthBend Stage Line, 154 Wash. 57, 280 P. 932, and extending through Carboneau v. Peterson, 1 Wash. 2d 347, 95 P.2d 1043.
Moreover, it must be apparent, from a practical view of the matter, that no "specific" contract, such as the majority opinion suggests, will ever be made between parties contemplating a joint venture. The result of that opinion then is simply that a joint venture can rest only in business transactions. With that conception I do not agree.
SIMPSON, C.J., and JEFFERS, J., concur with STEINERT, J.
January 13, 1944. Petition for rehearing denied. *Page 571